Citation Nr: 1543380	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  10-37 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Durham, Counsel







INTRODUCTION

The Veteran had active service from July 1959 to July 1961.

This matter comes before the Board of Veterans' Appeals Board on appeal from a
January 2010 rating decision by the VA RO in Waco, Texas.

This case was previously before the Board in April 2012, and was remanded for
additional development.  The case was returned to the Board in January 2014, at
which time it denied entitlement to service connection for a back disability to
include degenerative disc disease of the lumbar spine and degenerative facet
arthrosis of the spine.  The Veteran appealed, and in a Joint Motion for Remand
(JMR) granted by the United States Court of Appeals for Veterans Claims (Court)
in October 2014, the parties agreed to vacate the January 2014 Board decision and
remand the case for additional development.  In April 2015, the Board remanded the case for this development, which has been conducted.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran injured his back during active service and had recurrent back pain thereafter.

2.  The most probative evidence of record does not indicate that any of the Veteran's currently diagnosed back disorders were manifested within one year of service discharge or are otherwise etiologically related to active service.





CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met.  38
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.)

The Veteran asserts entitlement to service connection for a back disability to include degenerative disc disease and facet arthrosis.  The Veteran contends that he injured his back in service while trying to move a 300-lb portable power station.  While the evidence does show that the Veteran is currently suffering from a back disability, the most probative evidence of record does not etiologically link the Veteran's current disability to his service or any incident that occurred therein.  Specifically, there is no competent evidence that provides a nexus between the Veteran's service and his current disability.  When a disorder is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran's service treatment records indicate that he was seen in service for a mild left-sided back sprain.  In November 1959, the Veteran reported to sickbay for back pain associated with pulling a portable power unit.  See November 1959 Service Treatment Note.  There were no additional entries in the Veteran's service treatment records regarding an injury to his back.  The Veteran's separation examination noted that he presented as normal in all areas, including his spine.  See July 1961 Report of Medical Examination.  This evidence leads the Board to believe that any injury sustained to his back in November 1959 was resolved in service. 

The Veteran submitted several statements in support of his claim.  Two statements were submitted by the Veteran on his own behalf, wherein he explained that his back disability is a source of extreme pain, that he visited many doctors over the years, but that they had all retired or passed on, and that is the reason why he did not have any additional post-service medical records.  See April 2010 Statement in Support of Claim; see also September 2012 Statement in Support of Claim.  The Veteran's current wife also submitted a statement on his behalf.  She stated that she heard from the Veteran many times regarding how he hurt himself in the Navy, and how he believed that his in-service injury was the cause of his current disability.  She also stated that they had been without insurance for many years and this was the reason why there were no additional post-service medical records.  See April 2010 Statement from the Veteran's wife.  The Veteran also had a buddy statement submitted from one of his colleagues, who stated that the Veteran had back problems in the 1960's and 1970's and often took him to see a chiropractor.  Moreover, the Veteran often told him that his bad back was due to an in-service injury.  See January 2010 Buddy Statement from Chuck.  Lastly, the Veteran's ex-wife submitted a statement on his behalf and she recounted that she and the Veteran were married in 1962.  She stated that he told her that he hurt his back in-service and that the pain he was experiencing in his back during their marriage was a result of such injury.  See March 2010 Statement from the Veteran's ex-wife.  

The claims file also contains a May 2012 VA examination report.  At this examination, the Veteran's back was examined and he was diagnosed with severe lumbar osteoarthritis and discogenic disease.  The examiner was also asked to provide an opinion regarding the etiology of the Veteran's current disability, meaning can the examiner find a nexus between the Veteran's current disability and an in-service injury or incident.  The examiner opined, after physically examining the Veteran and reviewing his service treatment records, that it is less likely than not that the Veteran's current condition was incurred in or caused by the claimed in-service injury, event, or illness.  The examiner provided the following rationale: 
after reviewing his service medical record, there is evidence of one episode of lumbar strain that happened during service back in 1959.  But the evaluation in 1961 was silent for back condition.  There is no evidence on his C-file that he was seen within 12 months after his discharge because of his back condition.  Also, after reviewing his VA record, I found that he had a lumbar x-ray done in 2002 that was normal but later in 2009, he was found with the severe degenerative spine problems.  For that reason, it is more likely than not that his back condition is part of the normal process of aging and not related to a trauma that happened 50 years ago.  
See May 2012 VA Examination.  

With regard to granting service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. 3.303(d). Presently, there is no medical evidence of record relating a current diagnosis of a low back disability to service.  Moreover, the May 2012 VA opinion specifically did not link the Veteran's current low back disability to his service. 

The Board has considered the lay assertions discussed above submitted by the Veteran, his current spouse, his former spouse, and a colleague suggesting or stating that the Veteran has a current low back disability due to his military service.  With regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).
While the Board finds that the aforementioned statements are all credible and each is competent to speak to the continuous back pain the Veteran experienced since service discharge, the Board ultimately finds that the opinion of the May 2012 VA examiner pertaining to etiology is more probative.  Specifically, the examiner has training, expertise, education, and experience that the others have not demonstrated.  Moreover, he reviewed the Veteran's pertinent medical records, considered the Veteran's assertions, examined the Veteran, and offered opinions with supporting explanations as to why, in his medical judgment, the Veteran's low back condition is not related to service.  As such, the Board places the most significant weight on the May 2012 VA medical opinion, which finds against service connection on a direct basis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Additionally, the Board also has considered that certain chronic diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service (or during the presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative route to service connection only for the specific chronic diseases listed in of 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Thus, the Veteran can establish service connection if there is a continuity of symptomatology since service for arthritis of the low back.

In this case, there is no medical evidence of record reflecting that the Veteran demonstrated arthritis of the low back to a compensable degree within one year of discharge from active duty.  To the extent that the aforementioned lay statements may be taken as an argument in favor of continuity of symptomatology with regard to his back, the Board notes that there is simply no diagnosis of record of arthritis in service or within one year after service.  More specifically, the Veteran's July 1961 separation examination report noted that the Veteran presented as normal in all areas, including his spine.  Further, a December 2002 VA x-ray report revealed a normal lumbar spine on the plain films.  The first post-service diagnosis of arthritis of the spine is from 2009.

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. at 496.  However, since the medical evidence of record specifically shows that he did not develop arthritis until some point after the 2002 x-rays were taken, service connection cannot be granted, despite the lay assertions discussed above.  While the Board has found these lay assertions credible and competent as to documentation of complaints of pain, the Board does not find these lay assertions competent to diagnose arthritis dating back to the Veteran's service, in light of medical evidence directly to the contrary.  The Board emphasizes that this is not a case where there is simply a lack of contemporaneous medical evidence documenting a diagnosis.  This is a case where medical evidence (i.e., the 2002 VA x-ray report) actually demonstrates that the Veteran did not have a diagnosis of arthritis until over 40 years after discharge from service.  Therefore, while the claims file contains credible and competent lay evidence of post-service back pain, the 2002 VA x-ray report negates a finding of continuity of symptomatology for arthritis of the spine, as the Veteran clearly did not develop arthritis of the spine until after 2002.

In sum, at this time, the most probative evidence of record does not link the Veteran's in-service back injury to a current disability.  Moreover, despite the lay assertions regarding continuity of symptomatology, the evidence of record specifically reflects that the Veteran did not develop arthritis of the spine until over 40 years after discharge from service.  

Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a back disability and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107.

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183   (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran received notification prior to the initial unfavorable agency decision through an October 2009 notice letter.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with claims file.  All available post-service treatment records and reports identified by the Veteran have also been obtained.  This issue was specifically remanded in April 2015 in order to obtain VA treatment records from the North Texas Health Care System prior to October 2009 and from December 2012 to the present.  Such records have been obtained and associated with the file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to assist the Veteran in locating and obtaining additional records has been fully satisfied.  

The Veteran was afforded VA examinations in December 2009 and May 2012.  See 38 U.S.C.A. § 5103A; see also 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board disagrees with the representative and finds the VA examination in May 2012 to be adequate for the purposes of the present claim, as it involved a review of the Veteran's pertinent medical history as well as a physical examination and provides a discussion of the relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiner reviewed the claims file and noted in the history section the Veteran's assertions of post-service symptoms.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the fullest extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to service connection for a back disability is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


